Beck, P. J.
The plaintiff brought suit, in Richmond County, for injunction to prevent a sale of land under a power of sale contained in a deed to secure a debt. The defendant filed an answer denying the plaintiff's right to an injunction, and seeking by way of cross-action to recover a judgment for the debt and to establish a special lien on the land. The defendant also made affidavit and bond to obtain a garnishment, upon which issued a summons of garnishment directed to and duly served on a resident of Jenkins County. The plaintiff in the main action made an affidavit stating that the garnishment bond was not a good bond, and seeking to obtain an order requiring the bond to be strengthened. This affidavit was returned by the sheriff to the court having jurisdiction of the main case. The plaintiff in garnishment moved to dismiss the proceeding to strengthen the bond, on the ground that the superior court of Richmond County was without jurisdiction in the premises, which motion was sustained, and the defendant in garnishment brought to the Supreme Court a bill of exceptions complaining of that judgment.
The judgment complained of was rendered in the garnishment proceeding, and did not involve any equitable relief. This court is without jurisdiction of the writ of error. See Ledbetter v. Goodroe, 176 Ga. 845 (169 S. E. 106); Dent v. Dent, 118 Ga. 853 (45 S. E. 680).

Transferred to the Court of Appeals.


All the Justices concur.